IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-21181
                           Summary Calendar



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

versus


SARAH ELIZABETH BOUNDS,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-99-CR-589-1)
                      --------------------
                       September 27, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Sarah   Elizabeth   Bounds   appeals   her

conviction for making false claims to the United States Government,

through the Federal Emergency Management Agency (FEMA) in violation

of 18 U.S.C. § 287.   She argues that the district court erred in

reaching a guilty verdict after a bench trial because the evidence

did not show that she falsely claimed that she owned and resided at

the home that was flooded.

     Bounds has waived any argument that the home was not her


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
principal place of residence at the time of the flood.            See United

States   v.   Fagan,   821   F.2d   1002,   1015   n.10   (5th   Cir.   1987).

Moreover, the evidence was sufficient to support the verdict

because it established that Bounds transferred ownership of the

home prior to the flood.       See United States v. Ferguson, 211 F.3d

878, 882 (5th Cir. 2000).       The judgment of the district court is

AFFIRMED.